DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed October 4, 2022, has been entered.  Claims 1, 7, 9, 14, 16 and 17 are pending in the application.  The previous 112(b) rejections of claims 1, 7, 9, 14, 16 and 17 have been withdrawn in view of applicant’s claim amendments.  The previous statutory double-patenting rejection of claims 16 and 17 has been withdrawn in view of applicant’s claim amendments.  The previous non-statutory double-patenting rejection has been withdrawn in view of the filing of a terminal disclaimer.

Terminal Disclaimer

The terminal disclaimer filed on October 4, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application serial no. 17/432,747 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0226799) in view of Burdock (Burdock, G.A. 2005. Fenaroli’s handbook of flavor ingredients. 5th Ed. CRC Press. Boca Raton, FL. pp. 570-570; 577-578).
Regarding claims 1, 9, 16 and 17, Lee et al. diet cola beverage products and diet cola beverage syrups comprising acids and flavors, as well as methods of making the syrups and beverage products by adding acids and flavors ([0036-0037]; Table 1).
Lee et al. are silent as to the syrups and beverage products comprising ethyl benzoate as claimed.
Burdock teaches ethyl benzoate is a flavoring known to be included in nonalcoholic beverages.  Ethyl benzoate provides a sweet, medicinal flavor that also has birch beer and wintergreen-like notes (pp. 570-571).
Therefore, where ethyl benzoate was known to be included in non-alcoholic beverages, it would have been obvious to have included ethyl benzoate in the diet cola beverage product, or diet cola syrup, of Lee.  This would have required no more than routine experimentation, where ethyl benzoate is a known flavor, and would have been expected to “modify” the taste of the beverage product/syrup where the taste notes of ethyl benzoate were desired.
Regarding claims 7 and 14, Lee are also silent as to the diet cola beverages and syrups containing compounds as claimed.  However, Burdock also teaches ethyl cinnamate is known to be included in non-alcoholic beverages and provides sweet, fruity and spicy flavor notes (pp. 577-578).
As with the ethyl benzoate, where ethyl cinnamate was known to be included in non-alcoholic beverages, it would have been obvious to have included ethyl cinnamate in the diet cola beverage product, or diet cola syrup, of Lee.  This would have required no more than routine experimentation, where ethyl cinnamate is a known flavor.
Further regarding the addition of both ethyl benzoate and ethyl cinnamate, applicant’s attention is directed to In re Levin, 84 USPQ 232 p. 234
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221

Therefore, while ethyl benzoate and ethyl cinnamate are not reported in the prior art to be included specifically in diet cola beverage products and syrups, but are reported to be included in non-alcoholic beverages, to have included known flavorings in beverage products and syrups is not considered to represent an unobvious contribution over the prior art where it is well known to flavor beverages.
Response to Amendment

The declaration under 37 CFR 1.132 filed October 4, 2022, is insufficient to overcome the rejection of all claims based upon Lee in view of Burdock as set forth in the last Office action because:  the declaration fails to provide convincing arguments or evidence of nonobviousness where applicant is including known flavoring compounds in diet cola beverage products.
Declarant argues that if the big cola companies are not including ethyl benzoate in their diet cola sodas, it must not be obvious (p. 2).
Initially, the examiner notes that the independent claim 1 simply recites “A diet cola beverage product, comprising ethyl benzoate.”
As indicated in the rejection, ethyl benzoate is a known flavoring, along with the additional flavorings recited in claim 14.  The claims recite no amounts of the flavorings to be included, and the specification provides no detailed comparative data such that it can be said that convincing evidence of unexpected results have been shown for the inclusion of ethyl benzoate in diet cola.
Declarant reiterates that PepsiCo and Coca-Cola do not use ethyl benzoate in their diet colas, and therefore it must not be obvious (p. 3).
The examiner notes that there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.  Where the rejection is one of obviousness, not anticipation, the fact that a composition as claimed was not found to exist in the prior art does not render the claimed invention non-obvious.  It remains that where applicant is including a known flavoring in diet colas, which are also long known, the claims continue to be considered obvious over the prior art as set forth in the rejection above.
Declarant argues that as Lee discloses stevia as a sweetener, Lee/PepsiCo must have been considering South American plants for flavoring because stevia is native to the Andes region.  Therefore, since coca leaf is grown in the same area (i.e., Andes region), but Lee does not teach ethyl benzoate or its source from coca leaf, the inclusion of ethyl benzoate in diet cola must not have been obvious (p. 4).
This argument is not persuasive.  The claims do no recite the source of the ethyl benzoate, rendering Declarant’s extensive remarks about coca leaf extracts moot.  Even if the source of the ethyl benzoate were to be claimed, the Examiner finds no showings in the specification that would indicate that the source of ethyl benzoate provides a patentable distinction.  Indeed, Burdock reports many sources of ethyl benzoate, both natural and synthetic.  Therefore, the fact that Declarant may include an ethyl benzoate from coca leaves is not sufficient to overcome the applied prior art.
Declarant argues that there is a long felt market need to produce “better tasting” diet sodas (p. 5).
The examiner notes that taste is highly subjective, and Declarant provides no convincing objective evidence that the presence of ethyl benzoate in a diet cola provides a “better tasting” product.  Further, there are many factors that affect the taste of diet colas, including, for example, the sweeteners included in the colas.  Therefore, without claiming more than a “diet cola beverage product” comprising ethyl benzoate, Declarant’s remarks are not convincing to overcome the applied prior art.
Declarant again argues that if Coca-Cola was not including ethyl benzoate in their diet colas, it must not have been obvious (p. 6).
As indicated in the rejection, ethyl benzoate is a known flavoring, along with the additional flavorings recited in claim 14.  The claims recite no amounts of the flavorings to be included, and the specification provides no detailed comparative data such that it can be said that convincing evidence of unexpected results have been shown for the inclusion of ethyl benzoate in diet cola.  Further, where the rejection is one of obviousness, not anticipation, the fact that a composition as claimed was not found to exist in the prior art does not render the claimed invention non-obvious.  
Declarant argues that one “field of art” in the instant invention is cocoa leaf technology (p. 7).
As noted above, the claims do no recite the source of the ethyl benzoate, rendering Declarant’s remarks about coca leaf technology moot.  Even if the source of the ethyl benzoate were to be claimed, the Examiner finds no showings in the specification that would indicate that the source of ethyl benzoate provides a patentable distinction.  Indeed, Burdock reports many sources of ethyl benzoate, both natural and synthetic.  Therefore, the fact that Declarant may include an ethyl benzoate from coca leaves is not sufficient to overcome the applied prior art.
Declarant argues that there are thousands of possible chemicals disclosed by Burdock and that the Examiner has relied upon hindsight to arrive at the claimed invention (pp. 9-10).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, both “diet cola beverage products” and ethyl benzoate were known in the art well before the instant invention.  It is considered obvious to select any known flavoring to include in a beverage where the flavoring is reported to be included in beverages, and where it is desired to impart the reported flavoring attributes to the resultant beverage product.  It remains that Declarant has not presented convincing arguments or evidence that the presence of ethyl benzoate in diet cola beverage products provides an unexpected result.
Declarant argues that the Office has provided no guidance as to what would be considered unexpected results (pp. 11-12).
This argument is not persuasive.  Quantitative measurements of flavor parameters are well known in the flavor art.  Declarant’s application provides no quantitative comparisons of “diet cola beverage products” such that it can be said that the presence of the ethyl benzoate provides an unexpected result.  As stated above, other factors, including the sweeteners in diet cola beverages, will affect the taste, but applicant’s claims recite only a “diet cola beverage” product or syrup.  Further, the instant claims do not recite an amount of ethyl benzoate to be included.  Applicant did not test an unlimited range of ethyl benzoate in the products.  Therefore, it cannot be said that any amount of ethyl benzoate will “improve” the taste of the diet cola beverage.
Looking to the examples in the specification, the examiner finds no examples where “ethyl benzoate” is added to diet cola beverages.  The examiner finds “cocoa leaf extract” added to Coca-Cola products provides a “more pleasant taste and/or aroma” (Embodiment #1), however there is no report of the amount of ethyl benzoate added to the beverages, nor is it reported who, or how, it was determined the products with the cocoa leaf extract had a “more pleasant taste and/or aroma.”
Additional Embodiments are similarly vague as to how it is determined that the products with the coca leaf extract (which is never claimed) have an “improved” taste.
Therefore, all claims continue to be rejected over the prior art as set forth above. 

Response to Arguments

Applicant's arguments filed October 4, 2022, have been fully considered but they are not persuasive.
Regarding the 103 rejection, applicant argues that nothing in Burdock would suggest using ethyl benzoate in a diet cola beverage (Remarks, p. 5).
This argument is not persuasive.  The claims simply claim a diet cola comprising ethyl benzoate.  There is no amount of ethyl benzoate claimed, nor are there any quantitative comparisons in the specification of beverages with and without ethyl benzoate such that it can be said that there is convincing evidence of unexpected results arising from the inclusion of ethyl benzoate in diet cola.  Therefore, where ethyl benzoate was a flavoring known to be included in non-alcoholic beverages well before the instant invention, the claims continue to be considered obvious over the prior art as set forth in the rejection above.
Applicant argues that the examiner has relied upon impermissible hindsight in making the rejection (Remarks, p. 6).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, ethyl benzoate was known as a flavoring for non-alcoholic beverages, which includes diet colas, well before the instant invention.  Therefore, in the continued absence of convincing arguments or evidence of unexpected results, the claims continue to be rejected over art as set forth above.
Applicant points to the 1.132 declaration as providing evidence of nonobviousness (Remarks, pp. 6-7).
The 1.132 declaration from Mr. Aharonian was carefully considered but not found persuasive for the reasons as set forth above in the “Response to Amendment” section.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791